Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of October 29, 2010 (the “Execution Date”), by and among OCZ Technology
Group, Inc., a Delaware corporation (the “Company”), and each of the purchasers
listed on Schedule A attached hereto (collectively, the “Purchasers” and
individually, a “Purchaser”).
 
RECITALS
 
WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, on the terms and conditions set forth in
this Agreement, up to an aggregate of (i) 7,139,960 shares (the “Shares”) of
common stock, par value $0.0025 per share, of the Company (the “Common Stock”),
and (ii) warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants,” and the shares issuable upon exercise thereof, the “Warrant
Shares”), to acquire up to that number of additional shares of Common Stock
equal to 25% of the number of shares purchased by Purchasers; and
 
WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon exemption from securities registration afforded by
Regulation D (“Regulation D”) as promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”).
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. AGREEMENT TO PURCHASE AND SELL STOCK.
 
(a) Company Authorization.  The Company’s board of directors (the “Board of
Directors”) has authorized the issuance and sale, pursuant to the terms and
conditions of this Agreement, of the Shares, the Warrants, and the Warrant
Shares (collectively, the “Purchased Securities”).
 
(b) Agreement to Purchase and Sell Securities.  Subject to the terms and
conditions of this Agreement, each Purchaser, severally and not jointly, agrees
to purchase, and the Company agrees to sell to each Purchaser, at the Closing
(as defined below), that number of Shares of Common Stock set forth opposite
such Purchaser’s name on Schedule A attached hereto.  In addition, each
Purchaser shall receive a Warrant to acquire up to that number of Warrant Shares
set forth opposite such Purchaser’s name on Schedule A attached hereto, which
amount shall equal to 25% of the number of Shares purchased by the Purchaser
(rounded up to the nearest whole share).  The purchase price of each Share shall
be $3.08125 and shall be payable as hereafter set forth.  The Warrants shall
have an exercise price equal to $5.25 per Warrant Share payable as set forth in
the Warrant.
 
(c) Use of Proceeds.  The Company intends to apply the net proceeds for working
capital, capital expenditures, and general corporate purposes as determined by
the Company from time to time.
 
(d) Obligations Several, Not Joint.  The obligations of each Purchaser under
this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement.  The decision of
each of the Purchasers to purchase the Purchased Securities pursuant to this
Agreement has been made by such Purchaser independently of any other
Purchaser.  Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Purchaser shall be entitled to independently protect and
enforce such Purchaser’s rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
 

--------------------------------------------------------------------------------


 
2. CLOSING.  The purchase and sale of the Purchased Securities may occur in one
or more closings, which shall take place at the offices of DLA Piper LLP (US),
2000 University Avenue, East Palo Alto, California 94303, at 11:00 a.m. Pacific
Time, not later than two (2) Business Days (as defined below) following the
Execution Date, or at such other time and place as the Company and Purchasers
representing a majority of the Purchased Securities to be purchased, mutually
agree upon (which time and place are referred to in this Agreement as the
“Closing”).  At the Closing, against delivery of full payment for the Purchased
Securities sold hereunder by wire transfer of immediately available funds in
accordance with the Company’s instructions, the Company shall issue and deliver
or cause to be delivered to each Purchaser one or more stock certificates
registered in the name of each Purchaser (or in such nominee name(s) as
designated by such Purchaser in the Stock Certificate Questionnaire, attached
hereto as Appendix I (the “Stock Certificate Questionnaire”)) representing the
number of shares of Common Stock set forth opposite the appropriate Purchaser’s
name on Schedule A hereto, and bearing the legend set forth in Section 4(j)(i)
herein; provided, however, that the Company may furnish to each Purchaser a copy
of the irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver a certificate or certificates evidencing the number of
shares of Common Stock purchased by such Purchaser, registered in the name of
such Purchaser (or designated nominee).  Promptly after the Closing, the Company
shall issue and deliver or cause to be delivered to each Purchaser one or more
Warrants registered in the name of each Purchaser (or in such nominee name(s) as
designated by such Purchaser in the Stock Certificate Questionnaire)
representing the number of shares of Warrant Shares set forth opposite the
appropriate Purchaser’s name on Schedule A hereto, and bearing the legend set
forth in Section 4(j)(i).  Closing documents, other than the stock certificates
representing the Purchased Securities, may be delivered by facsimile or other
electronic transmission on the Closing Date, with original signature pages sent
by overnight courier.
 
For purposes of this Agreement, “Closing Date” means the date of the Closing,
and “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday or a day on which banking institutions in the State
of New York are authorized or required by law or other governmental action to
close.


3. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE COMPANY.  The
Company hereby represents and warrants to each Purchaser that, except as set
forth in the SEC Documents (as defined below):
 
(a) Organization Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all corporate power and authority required to (i) own,
operate and occupy its properties and to carry on its business as presently
conducted and (ii) enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby.  The Company is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a Material Adverse Effect.  As used
in this Agreement, “Material Adverse Effect” means a material adverse effect on,
or a material adverse change in, or a group of such effects on or changes in,
the business, operations, financial condition, results of operations, assets or
liabilities of the Company and the Subsidiaries (as defined below), taken as a
whole.
 
2

--------------------------------------------------------------------------------


 
(b) Capitalization.  The capitalization of the Company is as follows:
 
(i) The authorized capital stock of the Company consists of 119,939,010 shares
of Common Stock and 19,939,010 shares of preferred stock, par value $0.0025 per
share (“Preferred Stock”).  2,000,000 shares of the Preferred Stock have been
designated Series A Preferred Stock (the “Series A Preferred”).
 
(ii) As of September 1, 2010, the issued and outstanding capital stock of the
Company consisted of 26,674,102 shares of Common Stock and no shares of Series A
Preferred.  The shares of issued and outstanding capital stock of the Company
have been duly authorized and validly issued, are fully paid and nonassessable
and have not been issued in violation of or are not otherwise subject to any
preemptive or other similar rights.
 
(iii) As of September 1, 2010, the Company had (1) 2,904,250 shares of Common
Stock reserved for issuance upon exercise of outstanding options granted under
the Company’s 2004 Stock Incentive Plan (the “Stock Incentive Plan”) and (2)
2,946,214 shares of Common Stock reserved for issuance upon exercise of
outstanding warrants.
 
(iv) As of September 1, 2010, the Company had 1,434,787 shares of Common Stock
available for future grant under the Stock Incentive Plan.
 
(v) With the exception of the foregoing in this Section 3(b), any securities
issuable pursuant to anti-dilution adjustments on the securities included in
this Section 3(b), the Purchased Securities, and securities issuable pursuant to
the Company’s engagement agreement with Merriman Capital, Inc. (“Merriman”) to
serve as the Company’s financial advisor, there are no outstanding
subscriptions, options, warrants, convertible or exchangeable securities or
other rights granted to or by the Company to purchase shares of Common Stock or
other securities of the Company and there are no commitments, plans or
arrangements to issue any shares of Common Stock or any security convertible
into or exchangeable for Common Stock.
 
(c) Subsidiaries.  All subsidiaries of the Company are set forth in the SEC
Documents (such entities, collectively, the “Subsidiaries”), and except for the
Subsidiaries the Company does not own any capital stock of, assets comprising
the business of, obligations of, or any other interest (including any equity or
partnership interest) in, any person or entity.  Each of the Subsidiaries is
duly organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization.  Each of the Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect.
 
(d) Due Authorization.  All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement, the Registration Rights
Agreement, dated the date hereof, among the Company and the Purchasers (the
“Registration Rights Agreement”), and the Warrants (together with this
Agreement, the Registration Rights Agreement and the Warrants, the “Transaction
Agreements”), and any other documents or agreements executed in connection with
the transactions contemplated hereunder (together with the Transaction
Agreements, the “Transaction Documents”), including the authorization, issuance,
reservation for issuance and delivery of all the Purchased Securities being sold
under this Agreement, have been taken and no further consent or authorization of
the Company, the Board of Directors or the Company’s stockholders is required,
and each of the Transaction Agreements constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) as may be limited by (1) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (2) the effect of
rules of law governing the availability of equitable remedies and (ii) as rights
to indemnity or contribution may be limited under federal or state securities
laws or by principles of public policy thereunder.
 
3

--------------------------------------------------------------------------------


 
(e) Valid Issuance of the Purchased Securities.  The Purchased Securities will
be, upon payment therefor by the Purchasers in accordance with this Agreement,
duly authorized, validly issued, fully paid and non-assessable, free and clear
from all taxes and liens, claims and encumbrances imposed by the Company, other
than restrictions on transfer provided for in the Transaction Documents, with
respect to the issuance of such Purchased Securities and will not be subject to
any preemptive rights or similar rights.
 
(f) Compliance with Securities Laws.  Subject to the accuracy of the
representations and warranties made by the Purchasers in Section 4 hereof, the
Purchased Securities will be issued and sold to the Purchasers in compliance
with applicable exemptions from the registration and prospectus delivery
requirements of the Securities Act.
 
(g) Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority or self regulatory agency
on the part of the Company is required in connection with the issuance and sale
of the Purchased Securities to the Purchasers by the Company or the consummation
of the other transactions contemplated by this Agreement, except (i) such
filings as have been made prior to the date hereof, (ii) the filings under
applicable securities laws required to comply with the Company’s registration
obligations under the Registration Rights Agreement and (iii) such additional
post-Closing filings as may be required to comply with applicable state and
federal securities laws, including, but not limited to, the filing of a Form D
relating to the sale of the Purchased Securities pursuant to Regulation D.
 
(h) Non-Contravention.  Assuming the accuracy of the representations and
warranties made by the Purchasers in Section 4 hereof, the execution, delivery
and performance of the Transaction Agreements by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including the issuance of the Purchased Securities), do not:  (i) contravene or
conflict with the certificate of incorporation, as amended (the “Certificate of
Incorporation”) or bylaws, as amended (the “Bylaws”) of the Company or any of
the Subsidiaries; (ii) to the knowledge of the Company, constitute a violation
of any provision of any federal, state, local or foreign law, rule, regulation,
order or decree applicable to the Company or any of the Subsidiaries; or (iii)
constitute a default or require any consent under, give rise to any right of
termination, cancellation or acceleration of, or to a loss of any material
benefit to which the Company or any of the Subsidiaries is entitled under, or
result in the creation or imposition of any lien, claim or encumbrance on any
asset of the Company or any of the Subsidiaries under, any material contract to
which the Company or any of the Subsidiaries is a party or any material permit,
license or similar right relating to the Company or any of the Subsidiaries or
by which the Company or any of the Subsidiaries may be bound or affected, except
in the case of clauses (ii) and (iii), for such violations, breaches or defaults
as would not reasonably be expected to have a Material Adverse Effect.
 
(i) Litigation.  There is no action, suit, proceeding, claim, arbitration or
investigation (“Action”) pending or, to the Company’s knowledge,
threatened:  (i) against the Company or any of the Subsidiaries, their
activities, properties or assets, or, to the Company’s knowledge, against any
officer, director or employee of the Company or any of the Subsidiaries in
connection with such officer’s, director’s or employee’s relationship with, or
actions taken on behalf of, the Company or any of the Subsidiaries, that would
reasonably be expected to have a Material Adverse Effect, or (ii) that seeks to
prevent, enjoin, adversely alter, challenge or delay the transactions
contemplated by the Transaction Documents.  The Company is not a party to nor
subject to the provisions of, any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality that could reasonably be
expected to prevent, enjoin, adversely alter, challenge or delay the
consummation of the transactions contemplated by the Transaction Documents or
would reasonably be expected to have a Material Adverse Effect.  No Action is
currently pending nor does the Company currently intend to initiate any Action
that could reasonably be expected to have a Material Adverse Effect.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
4

--------------------------------------------------------------------------------


 
(j) Compliance with Law and Charter Documents.  The Company is not in violation
or default of any provisions of the Certificate of Incorporation or the
Bylaws.  The Company has complied and is currently in compliance with all
applicable statutes, laws, rules, regulations and orders of the United States of
America and all states thereof, foreign countries and other governmental bodies
and agencies having jurisdiction over the Company’s business or properties,
except for any instance of non-compliance that has not had, and would not
reasonably be expected to have, a Material Adverse Effect.  Neither the Company
nor any of the Subsidiaries is in default (and there exists no condition which,
with or without the passage of time or giving of notice or both, would
constitute a default) in any material respect in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any of the Subsidiaries is a party or by which the Company or any
of the Subsidiaries is bound or by which the properties of the Company are
bound, which default has not been waived and would reasonably be expected to
have a Material Adverse Effect.
 
(k) Material Non-Public Information.  The Company has not provided to the
Purchasers any material non-public information other than information related to
the transactions contemplated by the Transaction Documents.  All material
non-public information provided to the Purchasers shall be disclosed by the
Company pursuant to Section 8(m) hereof.
 
(l) SEC Documents.
 
(i) Reports.  The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act and the rules and regulations
promulgated thereunder, since February 28, 2010.  The Company has made available
to the Purchasers prior to the date hereof copies of its quarterly report on
Form 10-Q for the fiscal quarter ended August 31, 2010 (“August 31, 2010 Form
10-Q”), copies of its quarterly report on Form 10-Q for the fiscal quarter ended
May  31, 2010 (“May 31, 2010 Form 10-Q”), copies of its annual report on Form
10-K for the fiscal year ended February 28, 2010  (“Form 10-K”)  and any other
documents, including exhibits thereto, filed or submitted by the Company with
the SEC since February 28, 2010, pursuant to the reporting requirements of the
Exchange Act, including without limitation, any Current Report on Form 8-K for
events occurring since February 28, 2010 (“Form 8-Ks”) filed by the Company with
the SEC (the August 31, 2010 Form 10-Q, the May 31, 2010 Form 10-Q, and the Form
8-Ks are collectively referred to herein as the “SEC Documents”).  Each of the
SEC Documents, as of the respective dates thereof (or, if amended or superseded
by a filing or submission, as the case may be, prior to the Closing Date, then
on the date of such filing or submission, as the case may be), (1) did not
contain any untrue statement of a material fact nor omit to state a material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading and (2) complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Document.
 
5

--------------------------------------------------------------------------------


 
(ii) Sarbanes-Oxley.  The Company is in material compliance with all
requirements of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.
 
(iii) Financial Statements.  The consolidated financial statements of the
Company included in the SEC Documents (1) comply in all material respects with
the applicable accounting rules and regulations of the SEC with respect thereto
as were in effect at the time of filing and (2) except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by United
States generally accepted accounting principles (“GAAP”), present fairly, in all
material respects, the consolidated financial position of the Company as of the
dates indicated therein, and the consolidated results of its operations and cash
flows for the periods therein specified in accordance with GAAP, subject, in the
case of unaudited financial statements, to normal, immaterial year-end audit
adjustments.
 
(m) Absence of Certain Changes Since the Balance Sheet Date.  Since August 31,
2010, the business and operations of the Company and its Subsidiaries have been
conducted in the ordinary course consistent with past practice, and there has
not been:
 
(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company or any repurchase, redemption or other acquisition by the
Company or any of its Subsidiaries of any outstanding shares of the Company;
 
(ii) any damage, destruction or loss to the Company’s or any of the
Subsidiaries’ business or assets, whether or not covered by insurance, except
for such occurrences, individually and collectively, that have not had, and
would not reasonably be expected to have, a Material Adverse Effect;
 
(iii) any waiver by the Company or any of the Subsidiaries of a valuable right
or of a material debt owed to it, except for such waivers, individually and
collectively, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect;
 
(iv) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company, any of the
Subsidiaries or any of their assets or properties is bound or subject;
 
(v) any change by the Company in its accounting principles, methods or practices
or in the manner in which it keeps its accounting books and records, except any
such change required by a change in GAAP or by the SEC; or
 
(vi) any other event or condition of any character, except for such events and
conditions that have not resulted, and would not reasonably be expected to
result, either individually or collectively, in a Material Adverse Effect.
 
(n) Intellectual Property.  The Company and each of the Subsidiaries own or
possess sufficient rights to use all inventions, trade secrets, know-how,
trademarks, service marks, trade names, copyrights or other information and, to
the Company’s knowledge, patents, patent rights and licenses (collectively,
“Intellectual Property”), which are necessary to conduct their businesses as
currently conducted, except where the failure to own or possess such sufficient
rights would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  Neither the Company nor any of the
Subsidiaries has received any written notice of, and has no actual knowledge of,
any infringement of or conflict with asserted rights of others with respect to
any Intellectual Property which, either individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect, and to the Company’s and any of the
Subsidiaries’ knowledge, none of the patent rights owned or licensed by the
Company or any of the Subsidiaries are unenforceable or invalid or infringe the
Intellectual Property rights of third parties.
 
6

--------------------------------------------------------------------------------


 
(o) Registration Rights.  Except as provided in the Registration Rights
Agreement, as provided in that certain Registration Rights Agreement dated March
23, 2010 by and among the Company and certain investors party thereto, and for
certain warrants issuable to Merriman, effective upon the Closing and in
connection with the transactions contemplated by the Transaction Documents, the
Company is not currently subject to any agreement providing any person or entity
any rights (including piggyback registration rights) to have any securities of
the Company registered with the SEC or registered or qualified with any other
governmental authority.
 
(p) Title to Property and Assets.  The properties and assets of the Company and
each of its Subsidiaries that are material to the business of the Company and
its Subsidiaries and that are owned by the Company or each Subsidiary are free
and clear of all mortgages, deeds of trust, liens, charges, encumbrances and
security interests, except for (i) statutory liens for the payment of current
taxes that are not yet delinquent and (ii) liens, encumbrances and security
interests that arise in the ordinary course of business and do not in any
material respect affect the business of the Company and any of the Subsidiaries
as currently conducted.  With respect to the property and assets that are
material to the business of the Company and that it leases, each of the Company
and the Subsidiaries is in compliance with such leases in all material respects.
 
(q) Taxes.  Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company and each
of the Subsidiaries have filed or have valid extensions of the time to file all
necessary federal, state, and foreign income and franchise tax returns due prior
to the date hereof and has paid or accrued all taxes shown as due thereon, and
neither the Company nor any of the Subsidiaries has knowledge of any material
tax deficiency which has been asserted or threatened against it.
 
(r) Insurance.  The Company and each of the Subsidiaries maintain insurance of
the types and in the amounts that the Company reasonably believes are prudent
and adequate for their business, all of which insurance is currently in effect.
 
(s) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company or any of the Subsidiaries, is imminent with respect to any of the
employees of the Company or any of the Subsidiaries.
 
(t) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
7

--------------------------------------------------------------------------------


 
(u) Transactions With Officers and Directors.  Except as disclosed in the SEC
Documents, none of the officers or directors of the Company has entered into any
transaction with the Company or any of the Subsidiaries that would be required
to be disclosed pursuant to Item 404(a), (b) or (c) of Regulation S-K of the
SEC.
 
(v) General Solicitation.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, neither the Company nor
any other Person (as defined below) authorized by the Company to act on its
behalf has engaged in a general solicitation or general advertising (within the
meaning of Regulation D) of investors with respect to offers or sales of the
Purchased Securities.  For purposes of this Agreement, “Person” means an
individual or corporation, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.
 
(w) Registration Statement Matters.  The Company currently meets the eligibility
requirements for use of a Form S-1 Registration Statement for the registration
of the resale of the Registrable Shares (as defined below) by the
Purchasers.  Assuming the completion and timely delivery of the Registration
Statement/Suitability Questionnaire, attached hereto as Appendix II (the
“Registration Statement Questionnaire”), by each Purchaser to the Company, the
Company is not aware of any facts or circumstances that would prohibit or delay
the preparation and filing of a registration statement with respect to the
Registrable Shares.
 
(x) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, to the knowledge of the
Company, neither the Company, nor any Affiliate (as hereafter defined) of the
Company, nor any person acting on its behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Purchased Securities
to be integrated with prior offerings by the Company for purposes of the
Securities Act which would prevent the Company from selling the Purchased
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act.
 
For the purposes of this Agreement, an “Affiliate” of any specified Person means
any other Person directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified Person.  For purposes of
this definition, “control” means the power to direct the management and policies
of such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.


(y) Market.  The Company has not taken and will not take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of the Common Stock of
the Company to facilitate the sale or resale of the Purchased Securities.
 
(z) Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.
 
(aa) Application of Anti-Takeover Provisions.  There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) that would become
applicable to the Purchasers as a result of the issuance of the Purchased
Securities.
 
8

--------------------------------------------------------------------------------


 
(bb) Trading and Registration Matters.  The Common Stock of the Company is
quoted on The Nasdaq Capital Market under the ticker symbol “OCZ.”  The Company
has taken no action designed to terminate, or which would reasonably be expected
to have the effect of terminating, the registration of the Common Stock under
the Exchange Act.
 
(cc) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(dd) Foreign Assets Control.  Neither the Company nor, to the knowledge of the
Company, any director, officer, employee of the Company, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”), except for any such sanctions that would not
be reasonably likely to result in a Material Adverse Effect; and the Company
will not directly or indirectly use the proceeds of the offering of the
Purchased Securities contemplated hereby, or knowingly lend, contribute or
otherwise make available such proceeds to any person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC, except as would not be reasonably likely to
result in a Material Adverse Effect.
 
4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASERS.  Each
Purchaser, severally and not jointly, hereby represents and warrants to the
Company, and agrees that:
 
(a) Organization.  The Purchaser is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
all corporate, limited liability company, partnership, trust or individual, as
the case may be, power and authority required to enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby and otherwise to
carry out its obligations hereunder and thereunder.
 
(b) Due Authorization.  All corporate, limited liability company, partnership,
trust or individual, as the case may be, action on the part of the Purchaser
necessary for the authorization, execution, delivery of and the performance of
the transactions contemplated by the Transaction Documents and all obligations
of the Purchaser under the Transaction Documents have been taken and no further
consent or authorization of the Purchaser or its board of directors,
stockholders, members, or partners, as the case may be, is necessary, and each
Transaction Document, when delivered by the Purchaser in accordance with the
terms hereof, will constitute such Purchaser’s legal, valid and binding
obligation, enforceable in accordance with its terms, except (i) as may be
limited by (1) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (2) the effect of rules of law governing the availability
of equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.
 
(c) Litigation.  There is no Action pending to which such Purchaser is a party
that is reasonably likely to prevent, enjoin, adversely alter or delay the
transactions contemplated by this Agreement.
 
9

--------------------------------------------------------------------------------


 
(d) Purchase for Own Account.  The Purchased Securities are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, in the
ordinary course of business, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act.  The Purchaser
also represents that it has not been formed for the specific purpose of
acquiring the Purchased Securities.  The Purchaser does not have any agreement
or understanding, direct or indirect, with any other Person to sell or otherwise
distribute the Purchased Securities.  Notwithstanding the foregoing, the parties
hereto acknowledge the Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such securities in compliance with applicable
federal and state securities laws and as otherwise contemplated by this
Agreement.
 
(e) Investment Experience.  The Purchaser understands that the purchase of the
Purchased Securities involves substantial risk.  The Purchaser has experience as
an investor in securities of companies similar to the Company and acknowledges
that it can bear the economic risk of its investment in the Purchased Securities
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of this investment in the
Purchased Securities and protecting its own interests in connection with this
investment.
 
(f) Accredited Purchaser Status.  The Purchaser is an “accredited investor”
within the meaning of Regulation D.
 
(g) Reliance Upon Purchaser’s Representations.  The Purchaser understands that
the offer and sale of the Purchased Securities to it will not be registered
under the Securities Act on the ground that such offer and sale will be exempt
from registration under the Securities Act, and that the Company’s reliance on
such exemption is based on each Purchaser’s representations set forth herein.
 
(h) Receipt of Information.  The Purchaser acknowledges that it has reviewed the
SEC Documents and has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the sale of the Purchased
Securities and the business, properties, prospects and financial condition of
the Company and to obtain any additional information requested and has received
and considered all information it deems relevant to make an informed decision to
purchase the Purchased Securities.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of such information and the Company’s
representations and warranties contained in this Agreement.
 
(i) Restricted Securities and Restrictions on Transfer.
 
(i) The Purchaser understands that the Purchased Securities have not been
registered under the Securities Act and the Purchaser agrees that it will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Purchased Securities (except as permitted in Section 4(j) below) unless (1)
pursuant to an effective registration statement under the Securities Act, (2)
the Purchaser provides a reasonably acceptable legal opinion to the Company, to
the effect that a sale, assignment, pledge, hypothecation or other transfer of
the Purchased Securities may be made without registration under the Securities
Act and the transferee agrees to be bound by the terms and conditions of this
Agreement, (3) the Purchaser provides the Company  a “no action” letter from the
SEC to the effect that the transfer of the Purchased Securities without
registration will not result in a recommendation by the Staff of the SEC that
enforcement action by taken with respect thereto, (4) the Purchaser provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that the Purchased Securities can be sold pursuant to
Rule 144 promulgated under the Securities Act (“Rule 144”), or (5) pursuant to
any other exception contained in the Securities Act provided that the Purchaser
provides a reasonably acceptable legal opinion to the Company.  Notwithstanding
anything to the contrary contained in this Agreement, the Purchaser may transfer
the Purchased Securities to its Affiliates provided that (x) the Purchaser
provides the Company with a reasonably acceptable legal opinion, (y) such
Affiliate is an “accredited investor” under Regulation D and (z) each such
Affiliate agrees to be bound by the terms and conditions of this Agreement, and
in particular, confirms to the Company that all of the representations set forth
in Section 4 of this Agreement are true and correct as to such Affiliate as of
the date of the transfer to such Affiliate.
 
10

--------------------------------------------------------------------------------


 
(ii) Prior to any proposed transfer pursuant to clause (2), (3), (4) or (5) in
Section 4(i) above, the Purchaser shall give written notice to the Company of
such Purchaser’s intention to effect such transfer.  Each such notice shall
describe the manner and circumstances of the proposed transfer in sufficient
detail, and shall be accompanied by the applicable legal opinion, “no action”
letter or seller and broker representation letters.
 
(iii) Notwithstanding the foregoing provisions of this Section 4(i), no
registration statement, legal opinion or “no action” letter shall be necessary
for a transfer of the Purchased Securities (1) by a Purchaser that is a
partnership to a partner of such partnership or a retired partner of such
partnership who retires after the date of this Agreement, (2) by a Purchaser
that is a limited liability company to a member of such limited liability
company, (3) by a Purchaser that is a partnership or limited liability company
to the estate of any partner, retired partner, or member thereof or (4) by any
partner or member of a Purchaser that is a partnership or limited liability
company by gift, will or intestate succession to such partner or member’s spouse
or to the siblings, lineal descendants, ancestors of such partner or member or
his or her spouse.
 
(j) Legends.
 
(i) The Purchaser agrees that, to the extent necessary, the certificates
representing the Shares, the Warrants, and any certificates representing the
Warrant Shares shall bear substantially the following legend:
 
 “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED UNLESS (I) A
REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER THE
SECURITIES ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND, IF THE COMPANY REQUESTS, AN OPINION SATISFACTORY TO THE
COMPANY TO SUCH EFFECT  HAS BEEN RENDERED BY COUNSEL.”
 
(ii) Certificates evidencing the Purchased Securities shall not contain the
legend set forth in Section 4(j)(i)(1) while a registration statement (including
the Registration Statement (as defined in the Registration Rights Agreement))
covering the resale of such security is effective under the Securities Act, (2)
following any sale of such Purchased Securities pursuant to Rule 144 or (3) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC).  The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent promptly after the date on which the Registration
Statement is declared effective (the “Effective Date”) if such legal opinion is
required by the Company’s transfer agent to effect the removal of the legend
hereunder.  The Company agrees that following the Effective Date or at such time
as such legend is no longer required under this Section 4(j), it will, no later
than five (5) Business Days following the delivery by a Purchaser to the Company
or to the Company’s transfer agent of a certificate representing Purchased
Securities issued with such restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such Purchased Securities that is
free from such restrictive legend.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in Section 4(i) or this Section 4(j).
 
11

--------------------------------------------------------------------------------


 
(iii) Each Purchaser, severally and not jointly with the other Purchasers, will
offer and sell any and all Purchased Securities pursuant to all applicable
federal and state securities laws, including pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and agrees that the removal of the
restrictive legend from certificates representing the Purchased Securities as
set forth in this Section 4(j) is predicated upon the Company’s reliance on such
Purchaser’s representations and contained herein.
 
(iv) In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement.  The
appropriate portion of the legend and the stop transfer orders will be removed
promptly upon delivery to the Company of such satisfactory evidence as
reasonably may be required by the Company that such legend or stop transfer
orders are not required to ensure compliance with the Securities Act.
 
(k) Questionnaires.  The Purchaser has completed or caused to be completed the
Stock Certificate Questionnaire, attached as Appendix I hereto, and the
Registration Statement Questionnaire, and the answers to such questionnaires are
true and correct as of the date of this Agreement.
 
(l) Restrictions on Short Sales.  Neither the Purchaser nor any Affiliate of
such Purchaser which (i) had knowledge of the transactions contemplated hereby,
(ii) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments, including in
respect of the Purchased Securities, or (iii) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading, has or will,
directly or indirectly, during the period beginning on the date on which
Merriman first contacted such Purchaser regarding the transactions contemplated
by this Agreement until the time of the filing of the Current Report on Form 8-K
required by Section 8(m), engage in (1) any “short sales” (as such term is
defined in Rule 3b-3 promulgated under the Exchange Act) of the Common Stock,
including, without limitation, the maintaining of any short position with
respect to, establishing or maintaining a “put equivalent position” (within the
meaning of Rule 16a-1(h) under the Exchange Act) with respect to, entering into
any swap, derivative transaction or other arrangement (whether any such
transaction is to be settled by delivery of Common Stock, other securities, cash
or other consideration) that transfers to another, in whole or in part, any
economic consequences or ownership, or otherwise dispose of, any of the
Purchased Securities by the Purchaser or (2) any hedging transaction which
establishes a net short position with respect to the Purchased Securities
(clauses (1) and (2) together, a “Short Sale”).  Each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the SEC
currently takes the position that coverage of Short Sales “against the box”
prior to the effective date of the Registration Statement with the SEC is a
violation of Section 5 of the Securities Act, as set forth in Compliance and
Disclosure Interpretations of the Division of Corporation Finance regarding the
Securities Act.
 
(m) Independent Investment.  The Purchaser has not agreed to act with any other
Purchaser for the purpose of acquiring, holding or disposing of any of the
Purchased Securities for purposes of Section 13(d) of the Exchange Act, and such
Purchaser is acting independently with respect to its investment in the
Purchased Securities.
 
12

--------------------------------------------------------------------------------


 
(n) General Solicitation.  Each Purchaser acknowledges that the Purchased
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including  (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which Purchaser was invited by any of the foregoing means of communication, or
any other general solicitation or general advertisement.
 
(o) Confidentiality.  The Purchaser agrees to use any information it receives in
the course of and in connection with the transactions contemplated under this
Agreement for the sole purpose of evaluating a possible investment in the
Purchased Securities and the Purchaser hereby acknowledges that it is prohibited
from reproducing or distributing any such information, this Agreement, or any
other offering materials provided by the Company or any of its Affiliates in
connection with the Purchaser’s consideration of its investment in the Company,
in whole or in part, or divulging or discussing any of their contents except to
its advisors and representatives for the purpose of evaluating such investment.
The foregoing agreements shall not apply to any information that (i) is or
becomes publicly available through no fault of the Purchaser, (ii) was already
known to the Purchaser prior to its disclosure by the Company or any of its
Affiliates to the Purchasers, as evidenced by documentation or other evidence
reasonably satisfactory to the Company, (iii) is or becomes available to the
Purchaser on a non-confidential basis from a source other than the Company or
any of its Affiliates (so long as the Purchaser is not aware such disclosure is
in breach of a confidentiality obligation to the Company), (iv) is independently
developed by the Purchaser’s personnel without access to or use of the
confidential information received from the Company or any of its Affiliates, as
evidenced by documentation or other evidence reasonably satisfactory to the
Company or (v) is legally required to be disclosed by the Purchaser under
operation of law or judicial or other governmental order; provided, however,
that if the Purchaser is requested or ordered to disclose any such information
pursuant to any court or other governmental order or any other applicable legal
procedure, it shall provide the Company with reasonably prompt notice of any
such request or order to enable the Company to seek an appropriate protective
order and shall provide the Company with reasonable assistance in obtaining such
protective order at the Company’s sole expense.  Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
5. ADVISORY FEE.  The Purchasers acknowledge that the Company intends to pay to
Merriman, as financial advisor, a fee consisting of cash, shares of Common Stock
and a warrant to purchase shares of Common Stock in respect of the sale of the
Purchased Securities.  Each of the parties to this Agreement hereby represents
that, on the basis of any actions and agreements by it, there are no other
brokers or finders entitled to compensation in connection with the sale of the
Purchased Securities to the Purchasers.  The Company shall indemnify and hold
harmless the Purchasers from and against all fees, commission or other payments
owing by the Company to Merriman or any other Person acting on behalf of the
Company hereunder. Each Purchaser shall, severally and not jointly, indemnify
and hold harmless the Company from and against all fees, commission or other
payments owing by such Purchasers to any Person acting on behalf of the
Purchasers hereunder.
 
6. CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT CLOSING.  The obligations of the
Purchasers to consummate the transactions contemplated herein are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
13

--------------------------------------------------------------------------------


 
(a) Representations and Warranties True.  Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations or warranties not otherwise
qualified by materiality) and on and as of the Closing Date with the same effect
as though such representations and warranties had been made as of the Closing
(except for representations and warranties that speak as of a specific date).
 
(b) Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein; provided, however,
as provided in Section 2 hereof, the Company may furnish to each Purchaser a
copy of the irrevocable instructions to the Company’s transfer agent instructing
the transfer agent to deliver a certificate or certificates evidencing the
number of shares of Common Stock purchased by such Purchaser, registered in the
name of such Purchaser and may deliver the Warrants promptly after the Closing.
 
(c) Company Compliance Certificate.  The Company will have delivered to the
Purchasers a certificate signed on its behalf by its Chief Executive Officer or
Chief Financial Officer, dated as of the Closing Date, certifying that the
conditions specified in Sections 6(a) and 6(b) hereof have been fulfilled.
 
(d) Agreement.  The Company shall have executed and delivered to the Purchasers
this Agreement and the Registration Rights Agreement.
 
(e) Securities Exemptions.  The offer and sale of the Purchased Securities to
the Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(f) Good Standing Certificate.  The Company shall have delivered to the
Purchasers a certificate of the Secretary of State of the State of Delaware,
dated as of a date within five days of the date of the Closing, with respect to
the good standing of the Company.
 
(g) Secretary’s Certificate.  The Company shall have delivered to the Purchasers
a certificate of the Company executed by the Company’s Secretary (or other
appropriate officer), dated as of the Closing Date, attaching and certifying to
the truth and correctness of (i) the Certificate of Incorporation, (ii) the
Bylaws and (iii) the resolutions adopted by the Company’s Board of Directors in
connection with the transactions contemplated by this Agreement.
 
(h) Opinion of Company Counsel.  The Purchasers will have received an opinion on
behalf of the Company, dated as of the Closing Date, from DLA Piper LLP (US),
counsel to the Company, substantially in the form attached hereto as Exhibit A.
 
(i) No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
14

--------------------------------------------------------------------------------


 
(j) Other Actions.  The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in writing in
connection with the transactions contemplated hereby.
 
7. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.  The obligations of the
Company to consummate the transactions contemplated herein are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True.  Each of the representations and
warranties of the Purchasers contained in Section 4 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the Closing Date with the same effect
as though such representations and warranties had been made as of the Closing
(except for representations and warranties that speak as of a specific date).
 
(b) Performance.  The Purchasers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by them on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c) Agreement.  Each Purchaser shall have executed and delivered to the Company
this Agreement (and Appendices I and II hereto) and the Registration Rights
Agreement.
 
(d) Securities Exemptions.  The offer and sale of the Purchased Securities to
the Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(e) Payment of Purchase Price.  The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Purchased Securities as specified in Section 1(b).
 
(f) No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(g) Other Actions.  The Purchasers shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Company in connection with the
transactions contemplated hereby.
 
8. MISCELLANEOUS.
 
(a) Successors and Assigns.  The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Purchasers holding at least a majority of the total aggregate number of
Purchased Securities then held by all Purchasers.  Any Purchaser may assign its
rights under this Agreement to any person to whom such Purchaser assigns or
transfers any of the Purchased Securities, provided that such transferee agrees
in writing to be bound by the terms and provisions of this Agreement, and such
transfer is in compliance with the terms and provisions of this Agreement and
permitted by federal and state securities laws.
 
15

--------------------------------------------------------------------------------


 
(b) Governing Law.  This Agreement will be governed by and construed and
enforced under the internal laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(c) Survival.  The representations and warranties of the Company contained in
Section 3 of this Agreement and of the Purchasers contained in Section 4 of this
Agreement shall survive until the first (1st) anniversary of the Closing Date.
 
(d) Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one (1) and the same instrument.
 
(e) Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.
 
(f) Notices.  Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile or other electronic transmission directed (1) if to any
Purchaser, at such Purchaser’s address, facsimile number or other address for
electronic transmission set forth on the Purchaser’s signature page to this
Agreement, or at such address or facsimile number as such Purchaser may
designate by giving at least ten (10) days’ advance written notice to the
Company or (2) if to the Company, to its address or facsimile number or other
address for electronic transmission set forth below, or at such other address or
facsimile number as the Company may designate by giving at least ten (10) days’
advance written notice to the Purchasers.  All such notices and other
communications shall be deemed given upon (i) receipt or refusal of receipt, if
delivered personally, (ii) three (3) days after being placed in the mail, if
mailed, or (iii) confirmation of facsimile transfer or other electronic
transmission, if faxed.
 
If to the Company:
 
OCZ Technology Group, Inc.
6373 San Ignacio Avenue
San Jose, CA  95119
Tel:  (408) 733-8400
Fax:  (408) 904-6907
Attention:  Chief Financial Officer


with a copy to:


DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303
Tel:  (650) 833-2000
Fax:  (650) 687-1106
Attention: Edward Batts, Esq.
 
16

--------------------------------------------------------------------------------




(g) Amendments and Waivers.  This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding at least a majority of the total aggregate
number of the Purchased Securities then held by all Purchasers.  Any amendment
effected in accordance with this Section 8(g) will be binding upon all
Purchasers, the Company and their respective successors and assigns.
 
(h) Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i) Entire Agreement.  This Agreement and the Transaction Documents, together
with all exhibits and schedules hereto and thereto, constitute the entire
agreement and understanding of the parties with respect to the subject matter
hereof and thereof and supersede any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties with
respect to the subject matter hereof and thereof.
 
(j) Further Assurances.  From and after the date of this Agreement, upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.
 
(k) Meaning of Include and Including.  Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.
 
(l) Fees, Costs and Expenses.  All fees, costs and expenses (including
attorneys’ fees and expenses) incurred by any party hereto in connection with
the preparation, negotiation and execution of the Transaction Documents and the
exhibits and schedules hereto or thereto and the consummation of the
transactions contemplated hereby and thereby (including the costs associated
with any filings with, or compliance with any of the requirements of any
governmental authorities), shall be the sole and exclusive responsibility of
such party.
 
(m) 8-K Filing and Publicity.  As soon as practicable following the execution of
this Agreement, but in no event later than the fourth day following the
Execution Date, the Company shall file a Current Report on Form 8-K with the SEC
describing the material terms of the transactions contemplated by this Agreement
and attaching this Agreement and the press release referred to below as exhibits
to such filing (the “8-K Filing” including all attachments).  Neither the
Company nor any Purchaser shall issue any press releases or any other public
statements with respect to the transactions contemplated by this Agreement
without the prior approval of the other party; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to issue
any press release or make any other public disclosure (including a press release
(concerning the offering of the Purchased Securities) pursuant to Rule 135(c)
under the Securities Act) with respect to such transactions (i) in substantial
conformity with the 8-K Filing and (ii) as is required by applicable laws and
regulations; and, provided further, that no such release may identify a
Purchaser unless such Purchaser has consented thereto in writing, or as required
by law.
 
17

--------------------------------------------------------------------------------


 
(n) Waivers.  No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
(o) Stock Splits, Dividends and other Similar Events.  The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, reorganization or other similar event that may occur with respect to
the Company after the date hereof.
 
(p) Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Purchaser and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.


[Remainder of page intentionally left blank.  Signature pages follow.]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

  OCZ TECHNOLOGY GROUP, INC.          
By:
/s/ Arthur F. Knapp       Name:  Arthur F. Knapp      
Title:  Chief Financial Officer
         

 
[PURCHASER SIGNATURE PAGES FOLLOW]
 
19

--------------------------------------------------------------------------------

